Hill, J.
The motion for a new trial was based only on the general grounds that the verdict was contrary to law and evidence and without evidence to support it. The evidence was sufficient to authorize the jury to believe that the transfer of property from the husband to the wife was for the purpose of hindering or defrauding the creditors of the husband, and therefore void, and the property subject to the fi. fa. in favor of the plaintiff. The court committed no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.